DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and response filed on 01/29/2021 are acknowledged and entered.

Claims 1-16 were pending.  In the amendment as filed, applicants have amended claims 1, 5, 8, 10, 12, and 14; and cancelled claims 4, 6, 7, and 9.  No claims have been added.  Therefore, claims 1-3, 5, 8, and 10-16 are currently pending. 

Claims 2, 8, and 10-16 are drawn to non-elected species and/or inventions, wherein the election was made with traverse in the reply filed on 06/15/2020 in respond to the restriction and/or species election requirements mailed on 04/15/2020, and thus, these claims remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic claim.





Accordingly, claims 1, 3, and 5 are under consideration in this Office Action.

Status of Claim(s) Objection(s) and /or Rejection(s)
The rejections of claims 1, 3-7, and 9 under 35 U.S.C. 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite have been withdrawn in light of applicant’s amendments of claims 1 and 5 and/or cancellation of claims 6, 7, and 9 thereto. 

The rejection of claims 1, 3-5, and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (Journal of Drug Targeting, 2011, 19(7), pp. 516-527) has been withdrawn in view of applicant’s amendments of claim 1 and/or cancellation of claim 9.

Information Disclosure Statement







The information disclosure statements (IDSs) that were filed on 12/22/2020 and 01/29/2021 have been reviewed as recorded in PTO-1449 forms.
	
Maintained Rejection(s)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Journal of Drug Targeting, 2011, 19(7), pp. 516-527).
For claims 1 and 3-5, Gao et al. disclose the followings: (i) a variety of docetaxel (DTX) delivery system (refers to instant claimed “pharmaceutical composition comprising at least one anticancer drug selected from the group consisting of an antimetabolite and an anticancer plant alkaloid as an active ingredient” of claim 1; instant claim 3; and the elected species of docetaxel) (right col., last full para. on pg. 517); and (ii) the DTX delivery systems are injected into human lung cancer A-549-bearing mice at a dosage of 10, 20, and 40 mg/kg of DTX (refers to instant claimed “1 ng to 20 mg of the anticancer plant alkaloid” of claim 5) (Table 2 and Figure 11 on pg. 524).  Gao et al. disclose that local delivery of DTX from the PLGA-PEG-PLGA gel system injected intratumorally in A-549 lung tumor-bearing BALB/cA mice showed that one i.t. (intratumoral) injection of the thermo-sensitive hydrogel containing DTX (refers to instant claimed “in a single dose” of claim 5) was comparable to three i.v. injections of DTX in inhibiting tumor growth in mice, but in a less toxic manner (left col., lines 2-10 on pg. 526). 
While Gao et al. do not explicitly disclose the newly amended limitation “for administration into a lymph node for therapeutic or prophylactic treatment of cancer” of instant claim 1, this limitation is functional limitations that are characterize as intrinsic properties of the claimed composition, which is taught by Gao et al.  Moreover, Gao et al. disclose that the DTX delivery systems are used as an injectable for cancer treatment methodology (Table 2 and prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971); and Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934).
The teachings of Gao et al. differ from the presently claimed invention as follows:
While Gao et al. do not explicitly disclose the amount of viscosity as recited by newly amended instant claim 1 (i.e. “wherein the pharmaceutical composition has a viscosity of 1 to 10 mPa·s”), Gao et al. disclose that the viscosities of mixed micelle solutions in this study were relatively low, less than 1 Pa. s at room temperature, which ensured its easy pass through the syringe needle (para. bridging left and right cols. on pg. 521; Figure 4 on pg. 521).  This disclosure suggest that the addition of docetaxel would increase the viscosity of the solutions to 1 Pa. s or greater.  This amount lie inside the amount of viscosity as recited by newly amended instant claim 1.  As recognized by MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Therefore, the teachings of Gao et al. do render the invention of the instant claims prima facie obvious.

Response to Arguments
Applicant’s arguments directed to the above rejection under 35 U.S.C. 103 were considered but they are not persuasive for the following reasons.  Please note that the above rejection has been modified from its original version to more clearly address applicant’s newly amended and/or added claims, and/or arguments.
[1] Applicant contends that the “claimed invention would not have been obvious from the description in Gao et al., as the claimed invention provides an advantageous effect that could not be foreseen based on the description in Gao et al. As shown in Table 5 of the present specification, when the viscosity of the pharmaceutical composition falls within 1 to 10 mPa·s, the pharmaceutical composition exhibits an excellent tumor regression effect of anticancer drug administered into a lymph node, compared to when the viscosity of the composition is outside the claimed range. “[I]n the case of Solution A and Solution B [viscosity within the claimed range], the luciferase activity values were low, it was found that the tumor regression effects of Solution A and Solution B were high. In contrast, little or no tumor regression effect of Solution C [viscosity outside the claimed range] was observed.” See [0064] of the present specification. Therefore, Gao et al. do not make obvious the claimed pharmaceutical composition. For the reasons set forth above, Applicant requests that the anticipation and obviousness rejections be withdrawn”.
This is not found persuasive for the following reasons: 
[1] The examiner respectfully disagrees.  It is the examiner’s position that the teachings of Gao et al. do render the invention of the instant claims prima facie obvious.  First, the present specification also disclose that “when a pathological image of the accessory axillary lymph node, which is the administration site of Solution C, was obtained in a similar manner, necrosis and fibrosis were observed in a wide region around the lymph node medulla. Changes were observed from the lymph node cortex to the region outside the lymph node capsule including the basal portion of the efferent lymphatic vessel. Stasis of the efferent lymphatic vessel was suggested (Figure 4). The reason for this is considered that Solution C, when administered into an upstream lymph node, i.e., the accessory axillary lymph node, remained in the accessory axillary lymph node without flowing to a downstream lymph node due to its high viscosity. Therefore, it is considered that not only in the case of docetaxel, but also in the case where CPT-11 or SN-38, both of which are anticancer plant alkaloids like docetaxel, or 5-FU, which is an antimetabolite, is administered into a lymph node, the viscosity of the medical drug needs to be 40 mPa·s or less” (para. [0065], last paragraph).  This disclosure contradict applicant interpretation regarding the data of ‘Table 5’ and the criticality of the claimed viscosity values, i.e. ‘wherein the pharmaceutical composition has a viscosity of 1 to 10 mPa·s’ of instant claim 1.  Second, the data of ‘Table 5’ is only directed to a single compound, i.e. docetaxel, and as a result, the data of Table 5’ is not commensurate in scope with the claimed composition as recited by instant claim 1, i.e. “at least one anticancer drug selected from the group consisting of an antimetabolite and an anticancer plant alkaloid as an active ingredient”.
Therefore, the teachings of Gao et al. do render the invention of the instant claims prima facie obvious, and the rejection is maintained.

New Rejection(s) – Necessitated by Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 11 of copending Application No. 16/643,776 (reference application; based on claims amendment filed on 03/02/2020 and hereinafter refers to as Kodama et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the composition of the instant claim 1 and the composition of claims 1, 6, and 11 of Kodama et al. have similar structural features.

16/339,545
16/643,776
Claim 1: A pharmaceutical composition, for administration into a lymph node for therapeutic or prophylactic treatment of cancer, comprising at least one anticancer drug selected from the group consisting of an antimetabolite and an anticancer plant 
Claim 1: An intralymphatic liquid preparation comprising a drug, wherein an osmotic pressure of the liquid ranges from 700 to 2,700 kPa.

Claim 6: The preparation according to claim 1, wherein a viscosity of the liquid ranges from 1.0 to 15 mPa·s.

Claim 11: The preparation according to claim 1, wherein the drug is an anticancer drug.


That is the composition of the instant application is generic to the composition of Kodama et al. or in other word claim 1 are anticipated by claims 1, 6, and 11 of copending Application No. 16/643,776.  Consequently, the examined claims would be obvious over the claims of copending Application No. 16/643,776.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
February 13, 2021